DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending, of which claims 1, 12, and 13 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Japanese Application No. 2021-027482 filed on 02/24/2021.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08/30/2021 has been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 7, line 5, replace “a ToF sensor” with “a time of flight (ToF) sensor”.
Claim 9, line 5, after “temperature” insert “and output a calculation result indicative thereof”.
Claim 9, line 6, replace “a calculation result” with “the calculation result”.
Appropriate correction is respectfully requested.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “...estimate a hot/cold sensation sensed by the living matter based on a sensing result of the behavioral thermoregulatory reaction and a sensing result of the autonomic thermoregulatory reaction”.  
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the published Specification, such as paragraphs [0012] and [0015]-[0018] describing the estimate function.  As described, the estimate function could be performed as a mental process that can be performed through observation, evaluation and judgement. A person could visually monitor the sensor to make an estimate of whether a living matter, such as a person is hot or cold.  In view of the description provided, at least, in these paragraphs, a person may perform, through observation, evaluation and judgement, the detection functions as recited.
Accordingly, the claim recites an abstract idea.
The judicial exceptions is not integrated into a practical application.  In particular, claim 1 recites the additional features of, “a processing circuit configured to: sense a behavioral thermoregulatory reaction and an autonomic thermoregulatory reaction of living matter against an ambient environment based on sensor data acquired through a sensor for sensing vital activities of the living matter…”.  
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 2019 PEG at 53.
Although the claim nominally requires these steps to be performed by a processing circuit and a sensor, these apparatuses implementation are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic processing circuit and a sensor as tools to perform the abstract ideas cannot integrate the judicial exceptions into a practical application.  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the sensing function, such limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 at 79 (2012); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Paragraphs [0019], [0034], and [0056], for example, of the Specification as published, the sensing of the behavioral thermoregulatory reaction and the automatic thermoregulatory reaction are data gathering that are necessary to the remaining features of the claim, which is a function that courts have found to be insignificant extra-solution activity. See In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).  No additional details are provided about the sensing function that integrates the abstract idea of the estimating function into a practical application.
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Although the claim nominally requires these steps to be performed by a processing circuit and a sensor, these apparatuses implementation are not sufficient to take the invention out of the realm of abstract ideas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 US at 223 (“Stating an abstract idea while adding the words ‘apply it with a computer’ is insufficient to confer eligibility”.)  Simply implementing the abstract ideas on a generic processing circuit and a sensor as tools to perform the abstract ideas do not amount to significantly more.  Even when viewed in combination, these additional elements do not amount the recited judicial exception to be significantly more. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)
Regarding the sensing function, Komori et al. (JP 2015-111019 A) (“Komori”) describes on Page 3, second full paragraph that “[t]he video analysis device 200 includes a parameter calculation unit 201, an action pattern recognition unit 202, and a body temperature recognition unit 203.”  Komori also describes on Page 3, third full paragraph “The parameter calculation unit 201 determines that the amount of activity increases as the amount of movement of the face detected by the face detection process increases. Note that the position of the body may be determined not only from the amount of movement of the face but also from the direction and position of the face, and the greater the change in the image of the body part, the greater the amount of activity.” On Page 3, fourth and fifth full paragraphs, Komori describes that “[t]he parameter calculation unit 201 notifies the air conditioner control device 100 of the distribution of the detected sex, age, race, amount of clothing, and amount of activity as part of the video analysis result by the video analysis device 200.  The behavior pattern recognition unit 202 detects a person from the video in the room 700 photographed by the camera 704, and determines whether or not the person is performing a predetermined specific behavior pattern. The specific action pattern is an action pattern performed when the person feels heat and an action pattern performed when the person feels cold. Examples of behavior patterns performed when feeling heat include fanning with a fan, wiping sweat, and taking off a jacket. Also, behavior patterns to be performed when feeling cold include trembling, hanging on a knee, and wearing a jacket.”  US Patent Publication No. 2003/0039298 A1 to Eriksson et al. describes a sensing function in paragraph [0026] “In FIG. 3, the sensors 14, 16 are shown located just below the first porous surface 24, which may be may be made from any suitable material or materials, such as perforated leather or vinyl, or cloth having interstices in the weave of the fabric. When an occupant (not shown) occupies the seat 12, the positioning of the sensors 14, 16 allows them to sense the temperature and moisture at or near the interface of the seated occupant and the lower portion 20 of the seat 12. Of course, additional sensors 14, 16 may be placed throughout the lower portion 20, and/or throughout the back portion 22.”  US Patent Publication No. 2017/0216086 A1 to Bouchama et al. (“Bouchama”) describes in the abstract an “artificial hypothalamus system for regulating body temperature for a human can include monitoring data from a plurality of sensors. The sensor data can be used in a control system to optimize temperature regulation in real time through a feedback loop. The feedback loop can include monitoring the sensor data, evaluating a predetermined set of fuzzy rules using the data, and combining the output of the fuzzy rules to produce a precise value. The precise value can correspond to an output level for various temperature regulation devices, and a signal can be transmitted based on the precise value to activate the temperature regulation devices to a corresponding level of output.”  Paragraph [0010] of Bouchama describes “[t]he system can include monitoring data from a plurality of sensors. The sensor data can be used in a control system to optimize temperature regulation in real time through a feedback loop. The control system can be, but is not limited to, a Fuzzy Logic-based-system, for example. The feedback loop can include monitoring the sensor data, evaluating a predetermined set of fuzzy rules using the data, and combining the output of the fuzzy rules to produce a precise value. The precise value can correspond to an output level for various temperature regulation devices, and a signal can be transmitted based on the precise value to activate the temperature regulation devices to a corresponding level of output.”  Paragraph [0011] of Bouchama describes “[t]he system can maintain optimal cooling by accounting for the human thermoregulatory response mechanisms, such that the optimal cooling can prevent and/or minimize skin vasoconstriction and shivering, while constantly adjusting for the best gradient of temperature to eliminate stored heat, for example.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 2, 3, 4, 5, and 7 are directed to further defining the limitations features of the sensing function of independent claim 1 without integrating the judicial exception into a practical application and amounting to significantly more.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Thus, claims 2, 3, 4, 5, and 7 are not patent eligible.  
Referring to claims 6 and 9, these claims recite calculating functions that fall within the “mathematical concepts” grouping of abstract ideas.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Thus, claims 6 and 9 are not patent eligible.  
Referring to claims 8 and 11, these claims recite calculating functions that fall within the “mental concept” grouping of abstract ideas as explained in claim 1.  There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Thus, claims 8 and 11 are not patent eligible.  
The functions of independent claim 12 are implemented by similar functions as those of the server of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 12. Independent claim 12 is not deemed patent eligible.
The functions of independent claim 13 are implemented by similar functions as those of the server of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 13. Independent claim 13 is not deemed patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al. (JP 2015-111019 A) (“Komori”).  
Regarding independent claim 1, Komori teaches:
A hot/cold sensation estimating device comprising a processing circuit configured to: Komori: Abstract (“An air conditioning system, an air conditioner control device, a control method, and a program capable of easily changing, in real time, a parameter related to a subject who senses thermal sensation among parameters for calculating a comfort index. Is to provide.”) Komori: Page 2, ninth full paragraph (“The air conditioning system 10 includes an air conditioner control device 100, an image analysis device 200, a transmission device 300, an air conditioner controller 400, an outside air temperature meter 500, an air conditioner 600, a room temperature meter 701, a hygrometer 702, a thermography camera 703, and a camera 704.”)
sense a behavioral thermoregulatory reaction and an autonomic thermoregulatory reaction of living matter against an ambient environment based on sensor data acquired through a sensor for sensing vital activities of the living matter; and Komori: Page 3, second full paragraph (“The video analysis device 200 includes a parameter calculation unit 201, an action pattern recognition unit 202, and a body temperature recognition unit 203.”) Komori: Page 3, third full paragraph (“The parameter calculation unit 201 determines that the amount of activity increases as the amount of movement of the face detected by the face detection process increases. Note that the position of the body may be determined not only from the amount of movement of the face but also from the direction and position of the face, and the greater the change in the image of the body part, the greater the amount of activity.”) Komori: Page 3, fourth and fifth full paragraphs (“The parameter calculation unit 201 notifies the air conditioner control device 100 of the distribution of the detected sex, age, race, amount of clothing, and amount of activity as part of the video analysis result by the video analysis device 200.  The behavior pattern recognition unit 202 detects a person from the video in the room 700 photographed by the camera 704, and determines whether or not the person is performing a predetermined specific behavior pattern. The specific action pattern is an action pattern performed when the person feels heat and an action pattern performed when the person feels cold. Examples of behavior patterns performed when feeling heat include fanning with a fan, wiping sweat, and taking off a jacket. Also, behavior patterns to be performed when feeling cold include trembling, hanging on a knee, and wearing a jacket.”) [The amount of activity determined or the detecting of the person taking off a jacket reads on “sense a behavioral thermoregulatory reaction”.  The detecting of the person trembling reads on “sense …an autonomic thermoregulatory reaction”. The parameter calculation unit and/or the behavior pattern recognition unit reads on “a sensor for sensing vital activities of the living matter”.]
estimate a hot/cold sensation sensed by the living matter based on a sensing result of the behavioral thermoregulatory reaction and a sensing result of the autonomic thermoregulatory reaction. Komori: Page 3, eighth full paragraph (“The set temperature calculation unit 102 (control value calculation unit) calculates a set temperature as a control value of the air conditioner 600 based on the PMV calculated by the PMV calculation unit 103, the analysis result of the video analysis device 200, and the target PMV.”) Komori: Page 5, third full paragraph (“Next, the target PMV correction unit 121 acquires the activity amount distribution from the parameter calculation unit 201 (S10). Next, the target PMV correction unit 121 further corrects the target PMV of the correction result in step S9 based on the acquired distribution of activity (S11). The target PMV correction unit 121 corrects the target PMV so that the target PMV is increased, for example, when the distribution of the activity amount is a distribution in which the activity amount less than or equal to the predetermined ratio is occupied. Is a distribution in which an activity amount greater than or equal to a predetermined ratio occupies a predetermined ratio or more, the target PMV is corrected to be small.”) Komori: Page 5, fourth full paragraph (“Next, the target PMV correction unit 121 acquires a behavior pattern distribution from the behavior pattern recognition unit 202 (S12). Next, the target PMV correction unit 121 further corrects the target PMV of the correction result in step S11 based on the acquired behavior pattern distribution (S13). For example, when the behavior pattern distribution is a distribution in which the behavior pattern indicating that the behavior pattern is cold occupies a predetermined ratio or more, the target PMV correction unit 121 corrects the behavior pattern to increase the target PMV. When the distribution is a distribution in which an action pattern indicating hotness occupies a predetermined ratio or more, the target PMV is corrected to be small.”) [The corrected result based on behavior pattern, which is based on the amount of activity and/or taking off jacket and/or trembling, indicating hot or cold reads on “estimate a hot/cold sensation sensed by the living matter based on a sensing result of the behavioral thermoregulatory reaction and a sensing result of the autonomic thermoregulatory reaction”.]
Regarding claim 2, Komori teaches all the claimed features of claim 1, from which claim 2 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 1, wherein the behavioral thermoregulatory reaction is a thermal defensive reaction resulting from a vital reaction. Komori: Page 3, fourth and fifth full paragraphs [As described in claim 1.] [The action pattern performed when the person feels heat or the action pattern performed when the person feels cold reads on “a thermal defensive reaction resulting from a vital reaction”.]
Regarding claim 3, Komori teaches all the claimed features of claim 2, from which claim 3 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 2, wherein the behavioral thermoregulatory reaction includes an action to raise a body temperature and an action to lower the body temperature. Komori: Page 3, fourth and fifth full paragraphs [As described in claim 1.] [The fanning with the fan, wiping sweat, taking off a jacket reads on “an action to lower the body temperature” and the wearing a jacket reads on “an action to raise a body temperature”.]
Regarding claim 4, Komori teaches all the claimed features of claim 1, from which claim 4 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 1, wherein the autonomic thermoregulatory reaction includes a heat dissipation reaction that dissipates heat to the ambient environment, and a heat production reaction that causes heat to flow in from the ambient environment. Komori: Page 3, fourth and fifth full paragraphs [As described in claim 1.] [The fanning with the fan, wiping sweat, taking off a jacket reads on “a heat dissipation reaction that dissipates heat to the ambient environment” and the wearing a jacket reads on “a heat production reaction that causes heat to flow in from the ambient environment”.]
Regarding claim 6, Komori teaches all the claimed features of claim 1, from which claim 6 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 1, wherein the processing circuit is configured to 
calculate a predictive mean vote as an index indicative of the hot/cold sensation sensed by the living matter, and Komori: Page 3, eighth full paragraph; and Page 5, third and fourth full paragraphs [As described in claim 1.] Komori: Page 3, eighth full paragraph (“PMV calculation unit 103 (index value calculation unit) is input by clothing amount / activity amount input by clothing amount / activity amount setting unit 104, radiation temperature calculated by radiation temperature calculation unit 105, and airflow setting unit 106. The PMV in conformity with the ISO 7730 standard is calculated using the airflow that has been transmitted, the room temperature of the room 700 notified via the transmission device 300, the humidity in the room 700, and the outside air temperature.”) Komori: Page 4, fifth full paragraph (“The PMV storage unit 123 stores the latest PMV calculated by the PMV calculation unit 103. Thereby, the cycle in which the PMV calculation unit 103 calculates the PMV and the cycle in which the temperature change value determination unit 122 determines the temperature change value can be made different.”) 
correct the calculated predictive mean vote based on the sensing result of the behavioral thermoregulatory reaction and the sensing result of the autonomic thermoregulatory reaction. Komori: Page 3, eighth full paragraph; and Page 5, third and fourth full paragraphs [As described in claim 1.] Komori: Page 3, eighth full paragraph and Page 4, fifth full paragraph [As described above.] Komori: Page 4, seventh full paragraph (“FIG. 3 is a flowchart for explaining the operation of the target PMV correction unit 121.”) [The target PMV correction unit correcting the PMV based on the amount of activity determined or the detecting of the person taking off a jacket and the detecting of the person trembling reads on “based on the sensing result of the behavioral thermoregulatory reaction and the sensing result of the autonomic thermoregulatory reaction”.]
Regarding claim 7, Komori teaches all the claimed features of claim 1, from which claim 7 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 1, wherein the sensor is a non-contact sensor including at least one of an imaging camera, a depth camera, a thermography camera, a near-infrared camera, a radar, or a ToF sensor. Komori: Page 2, tenth full paragraph (“The video analysis device 200 analyzes videos taken by the thermography camera 703 and the camera 704 installed in the room 700, and acquires information about a person existing in the room 700 as an analysis result.”)
Regarding claim 8, Komori teaches all the claimed features of claim 1, from which claim 8 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 1, wherein the processing circuit is configured to: estimate a thermoregulatory ability of the living matter based on the sensor data; and Komori: Page 4, eight paragraph (“Next, the target PMV correction unit 121 acquires the age distribution from the parameter calculation unit 201 (S4). Next, the target PMV correction unit 121 further corrects the target PMV of the correction result in step S3 based on the acquired age distribution (S5). For example, the target PMV correction unit 121 corrects the target PMV to be larger when the age distribution is a distribution occupied by elderly people over a predetermined ratio, and the age distribution is a predetermined ratio. If the above is a distribution occupied by young people, the target PMV is corrected to be small. In addition, although an elderly person is 60 years old or more, for example, a young person is 15 years old or more and less than 30 years old, for example, It is not limited to this.”) [The corrected result based on the age distribution based on elderly or young people reads on “estimate a thermoregulatory ability”.]
estimate the hot/cold sensation sensed by the living matter based on the sensing result of the behavioral thermoregulatory reaction, the sensing result of the autonomic thermoregulatory reaction, and a result of thermoregulatory ability estimation. Komori: Page 3, eighth full paragraph; Page 5, third full paragraph ; and Page 5, fourth full paragraph [As described in claim 1.] [The corrected result based on behavior pattern, which is based on the amount of activity and/or taking off jacket and/or trembling, and age distribution indicating hot or cold reads on “estimate a hot/cold sensation sensed by the living matter based on the sensing result of the behavioral thermoregulatory reaction, the sensing result of the autonomic thermoregulatory reaction”.]
Regarding claim 10, Komori teaches all the claimed features of claim 1, from which claim 10 depends. Komori further teaches: 
The hot/cold sensation estimating device according to claim 1, wherein 
the hot/cold sensation estimating device is provided in an air conditioner, and Komori: Abstract and Page 2, ninth full paragraph [As described in claim 1.]
the processing circuit is configured to perform an air-conditioning control of the air conditioner based on an estimation result of the hot/cold sensation. Komori: Page 3, eighth full paragraph; Page 5, third full paragraph ; and Page 5, fourth full paragraph [As described in claim 1.] Komori: Page 2, fifth full paragraph (“The problem to be solved by the present invention is that an air conditioning system and an air conditioner control capable of controlling air conditioning by easily changing, in real time, a parameter relating to a subject who feels thermal sensation among parameters for calculating a comfort index. An apparatus, a control method, and a program are provided.”)
Regarding independent claim 12, this claim recites similar limitations as corresponding independent claim 1 and is rejected using the same teachings and rationale.
Regarding independent claim 13, Komori teaches:
A non-transitory computer-readable storage medium storing a program for causing a computer to execute: Komori: Page 7, fourth and fifth full paragraphs (“Further, a program for realizing the functions of the air conditioner control device 100, the video analysis device 200 in FIG. 1 or the air conditioner control device 100c in FIG. 6 is recorded on a computer-readable recording medium, and recorded on this recording medium. The air conditioning equipment control device 100, the video analysis device 200, or the air conditioning equipment control device 100c may be realized by causing the computer system to read and execute the program. Here, the “computer system” includes an OS and hardware such as peripheral devices.  The “computer-readable recording medium” refers to a storage device such as a flexible medium, a magneto-optical disk, a portable medium such as a ROM and a CD-ROM, and a hard disk incorporated in a computer system.”)
The additional recitations of independent claim 13 correspond to the limitations as corresponding independent claim 1 and is rejected using the same teachings and rationale.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komori, in view of Hashimoto (JP 2003-083590 A) (“Hashimoto”).
Regarding claim 5, Komori teaches all the claimed features of claim 4, from which claim 5 depends. Komori does not expressly teach the recitations of claim 5.  However, Hashimoto teaches:
The hot/cold sensation estimating device according to claim 4, wherein the processing circuit is configured to sense at least one of: an amount of living matter perspiration, an amount of moisture on a skin surface, a frequency of breaths, a heat amount of exhalation, or a heat amount of inhalation. Hashimoto: Abstract (“The physiological quantity of a person is measured and according to it air conditioning is carried out. The measurement is done by a meter which comprises a perspiration amount sensor, pulse-rate sensor and skin temperature sensor mounted to wrist watch of person.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Komori and Hashimoto before them, for the processing circuit to be configured to sense at least one of: an amount of living matter perspiration, an amount of moisture on a skin surface, a frequency of breaths, a heat amount of exhalation, or a heat amount of inhalation because the references are in the same field of endeavor as the claimed invention and they are focused on air conditioning regulation.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve comfortableness in a room by air-conditioning. Hashimoto Abstract

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Komori, in view of Nitzan (WO 2022090797 A1) (“Nitzan”).
Regarding claim 9, Komori teaches all the claimed features of claim 8, from which claim 9 depends. Komori does not expressly teach the recitations of claim 9.  However, Nitzan teaches:
The hot/cold sensation estimating device according to claim 8, wherein the processing circuit is configured to 
calculate a rate of change of an amount of change in body temperature of the living matter relative to an amount of change in ambient temperature, and estimate the thermoregulatory ability based on a calculation result. Nitzan: Abstract (“The disclosure provides methods and devices for evaluating a patient's heath by assessing the patient's thermoregulatory response to heat. For example, methods include applying heat to patient skin and measuring rate of temperature change. If the rate of temperature change exceeds a pre-determined threshold, the patient can be identified as suffering from acute heart failure.”) Nitzan: Page 2, first partial paragraph (“In particular, the invention provides methods and devices that involve applying thermal energy to a patient’s body and evaluating the patient’s thermoregulatory response, which preferably involves measuring a rate of temperature change of the body, for example, measuring a rate of temperature change of the skin before sweating is initiated. The rate of temperature change is compared to a reference (e.g., a rate of temperature change from of a healthy patient or the rate of change from the same person when his heart failure is stable) to determine whether the patient may be suffering from heart failure.”) Nitzan: Page 4, last paragraph, to Page 5, first partial paragraph (“Preferably, the subject will be asked to perform the test under the same environmental conditions each time the method is performed, for example, under the using the room temperature, same time of day and same hydration status (drinking a glass of water).”) [The assessment of rate of temperature change on patient’s skin at the room temperature reads on “calculate a rate of change of an amount of change in body temperature of the living matter relative to an amount of change in ambient temperature”.  The thermoregulatory response reads on “a calculation result”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Komori and Nitzan before them, to calculate a rate of change of an amount of change in body temperature of the living matter relative to an amount of change in ambient temperature, and estimate the thermoregulatory ability based on a calculation result because the references are in the same field of endeavor as the claimed invention and they are focused on comfort of an occupant or a patient in a room.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve assessment of comfortableness of a person in a room. Nitzan Abstract

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Komori, in view of Oobayashi et al. (US Patent Publication No. 2020/0263894 A1) (“Oobayashi”).
Regarding claim 11, Komori teaches all the claimed features of claim 1, from which claim 11 depends. Komori does not expressly teach the recitations of claim 11.  However, Oobayashi teaches:
The hot/cold sensation estimating device according to claim 1, wherein the processing circuit is configured to 
estimate an intellectual productivity of the living matter based on the sensor data, and Oobayashi: Paragraph [0044] (“Determination unit 120 determines whether the action of person 50 is the intellectual work ... In this embodiment, determination unit 120 determines whether the action is intellectual work or a break based on the presence/absence of person 50 in the rooms.”) Oobayashi: Paragraph [0027] (“The intellectual work may be work, study, or reading, for example, that requires person 50 to use the brain.”) Oobayashi: Paragraph [0045] (“Determination unit 120 determines the presence/absence of person 50 in work room 20 and break room 30, for example, based on a result of detection by an indoor camera or a human sensor (both not shown) located in each room.”)
estimate the hot/cold sensation sensed by the living matter based on a result of intellectual productivity estimation. Oobayashi: Paragraph [0039] (“When person 50 starts the intellectual work in the space, control unit 110 further controls at least one of the one or more adjustment devices to apply cool stimulation to person 50. Specifically, the cool stimulation is cold stimulation that lowers the temperature felt by person 50. In this embodiment, control unit 110 determines the detail of the cool stimulation depending on the season to which the date and time measured by time measurement unit 130 belongs, and applies the determined cool stimulation when person 50 starts the intellectual work in the space.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Komori and Oobayashi before them, to estimate an intellectual productivity of the living matter based on the sensor data, and estimate the hot/cold sensation sensed by the living matter based on a result of intellectual productivity estimation because the references are in the same field of endeavor as the claimed invention and they are focused on comfort of an occupant in a room with an air environment control device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve concentration or intellectual work of a person or worker in a room. Oobayashi Paragraph [0060]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2003/0039298 A1 to Eriksson et al. describes a climate control system for a passenger compartment of a vehicle provides temperature and moisture sensors disposed at or near the surface of the seats. The temperature and moisture sensors provide input signals to an electronic control unit, which processes the signals based on a preprogrammed algorithm. The control unit then operates one or more climate control devices, chosen from a set of climate control devices. The set of climate control devices includes fans, heating mechanisms, and a heating and cooling subsystem. The fans and heating mechanisms are disposed in relation to each seat within the vehicle, to move heated air to or from the surface of the seat. The heating and cooling subsystem may include the vehicle's central heating and cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117